Citation Nr: 1316477	
Decision Date: 05/20/13    Archive Date: 05/29/13

DOCKET NO.  03-08 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a left hip disability.

2.  Entitlement to service connection for a right hip disability.

3.  Entitlement to service connection for a right ankle disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January to June 1991, from August to September 1994, in August 1995, in September 1995, and from October to November 1995.  She additionally served on various periods of active duty for training and inactive duty for training.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2002 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Among other things, service connection for bilateral bursitis of the hips and for residuals of right ankle sprain was denied therein.  The Veteran appealed these determinations along with many other determinations.

In November 2002, the Veteran testified regarding the issues comprising this matter at a hearing before a decision review officer.  She again testified before the undersigned Veterans Law Judge regarding these issues at a Video Conference hearing in April 2009.  Transcripts of both hearings are of record.

Several of the determinations appealed were resolved in the Veteran's favor in RO rating decisions.  One was resolved unfavorably by the Board in June 2009.  The Board remanded the issues comprising this matter, with recharacterization to bilateral bursitis of the hips and a right ankle disorder, for additional development at that time.  The issues comprising this matter, with recharacterization to a left hip disability, a right hip disability, and a right ankle disability, also were remanded for additional development in September 2011.  

As of yet, such development has been completed fully or at least substantially.  Adjudication thus may proceed if otherwise in order.  See Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with); aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  The Board, in March 2013, requested an expert medical opinion from the Veteran's Health Administration (VHA).  While no such opinion has been received, the following determinations are made for the reason provided herein.  The Veteran's claims file and Virtual VA "eFolder" were reviewed in making these determinations.


FINDING OF FACT

The Veteran, through her representative, withdrew her appeal of entitlement to service connection for a left hip disability, for a right hip disability, and for a right ankle disability in March 2013.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of entitlement to service connection for a left hip disability, for a right hip disability, and for a right ankle disability have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination or determinations being appealed.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. §20.202.  An appeal may be withdrawn as to any or all issues involved in it at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b).  Withdrawal may be made by the appellant or by his/her authorized representative.  38 C.F.R. § 20.204(a).

The Veteran's representative submitted two statements in March 2013, following the Board's request for an expert medical opinion from the VHA.  One of these statements conveyed her desire for no further appellate review.  Both statements conveyed her desire to withdraw each of the issues comprising this matter.  In May 2013, the Board commenced review in order to promulgate a decision.  It follows that the criteria for withdrawal of the Veteran's appeal of entitlement to service connection for a left hip disability, for a right hip disability, and for a right ankle disability have been satisfied.  No allegations of errors of fact or law thus remain with respect to these issues.  Accordingly, they are dismissed because the Board lacks jurisdiction with respect to them.


ORDER

The appeal of entitlement to service connection for a left hip disability is dismissed.

The appeal of entitlement to service connection for a right hip disability is dismissed.

The appeal of entitlement to service connection for a right ankle disability is dismissed.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


